         Case 2:16-cv-02076-GAM Document 60 Filed 03/19/21 Page 1 of 1




                    IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

JOSEPH ELLIOT,                                       :
                                                     :
                              Petitioner             :
                                                     :
                                                     :
                       v.                            :    CIVIL ACTION NO. 16-2076
                                                     :
JOHN WETZEL, et al.,                                 :
                                                     :
                              Respondent.            :


                                             ORDER

       This 19th day of March, 2021, upon careful and independent consideration of the

Amended Petition under 28 U.S.C. § 2254 for Writ of Habeas Corpus by a Person in State

Custody filed by Petitioner, Joseph Elliot, (ECF 12), the record in this case, the Report and

Recommendation of United States Magistrate Judge Timothy R. Rice, dated June 15, 2020, (ECF

51), and Petitioner's Objection to the Report and Recommendation, (ECF 57), and for the

additional reasons set forth in the accompanying Memorandum Opinion, IT IS ORDERED that:

   1. The Report and Recommendation is APPROVED AND ADOPTED;

   2. The Petition for Writ of Habeas Corpus is DENIED with prejudice;

   3. A certificate of appealability will not issue because reasonable jurists would not debate

       the propriety of this Court's disposition of Petitioner’s claims. See 28 U.S.C. §

       2253(c)(2); Slack v. McDaniel, 529 U.S. 473, 484 (2000); and

   4. The Clerk of the Court shall mark this case closed for statistical purposes.




                                                      /s/ Gerald Austin McHugh
                                                      United States District Judge
